Citation Nr: 1230299	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  06-11 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a separate compensable rating for neurologic manifestations of the service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to January 2003.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the appeal originally included claims of service connection for right and left knee disabilities.  The RO granted service connection for these disabilities in an April 2012 rating decision.  This decision constitutes a full grant of benefits.  Therefore, the claims of service connection for right and left knee disabilities are no longer on appeal.

In November 2010, the Board remanded the Veteran's claim of entitlement for a separate compensable rating for neurologic manifestations of the Veteran's service-connected cervical spine disability to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay that may be caused by this remand, it is necessary to ensure that there is a complete record on which to adjudicate the Veteran's claim.  

Pursuant to the November 2010 remand, the Veteran was afforded a VA examination in May 2012.  Although the May 2012 VA examiner diagnosed the Veteran as having carpal tunnel syndrome and noted the severity of this condition, he did not state whether the Veteran's carpal tunnel syndrome or any other neurological disability was the result of his service-connected cervical spine disability.  Without further clarification from the VA clinician who conducted the Veteran's May 2012 VA examination, the Board cannot determine whether the Veteran exhibits any neurological manifestations of his service-connected cervical spine disability.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, an addendum to the May 2012 VA examination medical opinion is necessary in order to address whether the Veteran's neurological disabilities, to include carpal tunnel syndrome, are related to his service-connected cervical spine disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The claims file and a copy of this remand should be returned to the VA examiner who conducted the May 17, 2012, VA examination for an addendum to this examination report.  If, and only if, this VA clinician is unavailable, then forward the claims file and a copy of this remand to another appropriate VA clinician for his or her review.  

In an addendum to the May 17, 2012, VA examination report, the VA clinician should identify all neurological disabilities currently experienced by the Veteran.  This clinician also should identify any current neurological disability that was caused or aggravated (permanently worsened) by the Veteran's service-connected cervical spine disability.  Specifically, this clinician should state whether the Veteran's carpal tunnel syndrome is a manifestation of his service-connected cervical spine disability.  A complete rationale must be provided for any opinions expressed.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

